Citation Nr: 0733543	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a scar of the 
kidney, to include as secondary to a service-connected 
gunshot wound of the abdomen (Muscle Group XIX).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The veteran's May 2006 Statement of the Case also included 
the issue of entitlement to service connection for low 
platelets due to claimed Agent Orange exposure, but the 
veteran stated in his June 2006 Substantive Appeal that he 
was limiting the appeal to the PTSD and kidney scar issues.  
These issues were confirmed during the August 2007 Board 
video conference hearing.  Accordingly, the Board does not 
have jurisdiction over the low platelets issue.

The claim of service connection for a scar of the kidney is 
addressed in the REMAND section of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's PTSD has been linked to his major depressive 
disorder, which has been found to be moderately severe in 
degree; other notable symptoms include a sluggish and 
underresponsive affect, anger and irritation, impaired 
judgment, and alienation from others.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2004.  This letter concerned the veteran's initial 
claim of service connection for PTSD.  Following the grant of 
service connection in October 2004, a VCAA letter addressing 
the increased evaluation claim was issued in March 2005.  As 
this letter was followed up by a readjudication in a May 2006 
Statement of the Case, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  See also 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (a Statement of the Case is 
required in cases involving a "downstream" issue from an 
initial service connection claim, such as an appeal 
concerning an evaluation or effective date, but 38 U.S.C.A. 
§ 5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a July 2007 letter.  
Moreover, the veteran had previously been notified in the 
appealed October 2004 rating decision that a 10 percent 
evaluation had been assigned as of March 2004.  An 
explanation for this evaluation was provided in the decision, 
and the RO further specified that the effective date was 
based on the date of claim.  The Board finds that these 
actions effectively satisfy VA's requirements in view of 
Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing his PTSD.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  

PTSD which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the Board finds the initial 10 percent 
evaluation to be insufficient to contemplate the degree of 
the veteran's disability from PTSD.

In this regard, the Board is aware that the report of the 
veteran's June 2004 VA examination contains a description of 
the veteran's PTSD as "mild to moderate" in intensity, with 
a GAF score of 65 assigned.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), such a score represents 
mild symptoms.

However, the examiner also assigned an Axis I diagnosis of 
major depressive disorder that was "moderately severe" in 
degree.  The examiner attributed this diagnosis to "multiple 
life issues" with "PTSD being only one."  

Given these diagnoses, the Board is not in a position to 
disassociate the veteran's PTSD from his major depressive 
disorder.  While the examiner indicated that PTSD was only 
one of the "multiple life issues" leading to a major 
depressive disorder, the examiner did not quantify or 
distinguish the other "issues" leading to this diagnosis.

In the absence of examination findings clearly distinguishing 
the major depressive disorder symptomatology from the PTSD 
symptomatology, the Board finds that this is the type of case 
addressed by Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
In this case, the Court held when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  

After resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b) and Mittleider, the Board has 
determined that all mental health findings of record, and not 
just the "mild to moderate" PTSD, must be considered in 
determining the initial disability evaluation.

In this regard, the Board takes notice of the description of 
moderately severe depressive symptoms and notes that there 
are examination findings consistent with this assessment of 
the veteran's psychiatric impairment.  Specifically, the 
veteran was noted to be "significantly depressed," with a 
sluggish and underresponsive affect.  He was found to be 
withdrawn and distant, and the examiner noted "alienation 
from others" in setting forth an Axis IV diagnostic 
impression.  The veteran was also described as voicing a 
great deal of anger and irritation, and he was noted to show 
impairment in insight and judgment with regard to normal 
everyday affairs.  Also, the examiner stated that the veteran 
had "little room for compromise and insists that things be 
his own way in all things."  In this regard, he was "rigid 
and unshakable" and alienated other people.

In terms of occupational functioning, the veteran reported 
during his June 2004 examination that he had been previously 
fired by his boss but was hired back five years ago.  He 
provided few other professional details but noted that "he 
lives in the basement of a friends [sic] home and spends his 
time doing chores for other people."  During his August 2007 
hearing, he elaborated that he was a mechanic, but that he 
was "very physical" and could not do his job anymore.  He 
stated that he was working about five days a week, with 
variable hours but usually 10 or 12 hours.  However, he 
indicated that his boss took care of him and realized his 
"handicaps."  He testified that he was not seeking current 
treatment because he could not afford the time off from work.  

Based on all of these findings, the Board finds that the 
severity of the veteran's disorder is at a level between that 
contemplated by a 30 percent evaluation and that addressed by 
a 50 percent evaluation.  On the one hand, the veteran's 
employment record suggests that he has generally been 
functioning satisfactorily and has been employed full-time.  
At the same time, he has been noted to have impairment of 
judgment, and, as his rigid actions have been noted to 
alienate others, has been shown to have difficulty 
establishing and maintaining social relationships.  Moreover, 
while his affect was not specifically noted to be flat, it 
was found to be sluggish and underresponsive. 

Given this balance of evidence, and in view of 38 C.F.R. 
§ 4.7 and the aforementioned notation of "moderately 
severe" major depressive disorder symptoms, the Board has 
determined that the most appropriate initial evaluation is 50 
percent.  The Board does observe, however, that the fact that 
the veteran has been working full-time and the total absence 
of the objective symptoms listed in the criteria for a 70 
percent evaluation reflect that an initial evaluation in 
excess of 50 percent is not warranted in this case.

Moreover, the veteran has submitted no evidence showing that 
his service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence supports an increased initial 
evaluation of 50 percent, though not more, for the veteran's 
service-connected PTSD.  To that extent, the appeal is 
granted.



ORDER

An initial evaluation of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

In the present case, the veteran has claimed service 
connection for a scar of "the kidney" as secondary to his 
service-connected gunshot wound of the abdomen (Muscle Group 
XIX).  The service medical records confirm a superficial 
gunshot wound of the abdominal wall in November 1966, with no 
nerve or artery involvement.

The Board has reviewed the medical records pertinent to the 
current claim and observes that a November 2002 VA CT scan 
confirmed the finding of upper pole scars in the right 
kidney, with a 1.5 centimeter hyperdense cyst exophytic off 
of the left kidney.

However, a June 2004 VA genitourinary examination report 
indicates that the veteran was found to have a 1.5 centimeter 
hyperdensity cyst of the right kidney, as well as an 
exophytic of the lower pole of the left kidney, by CT scan 
study.  The examiner rendered impressions of chronic right 
flank and a right kidney injury "with scar formation 
secondary to gunshot injury of abdomen in 1967."  The 
examiner did not specify whether the entire claims file had 
been reviewed or whether the veteran had any current and 
chronic renal dysfunction as a consequence of this injury.

Given the discrepancies between the initial CT findings (a 
hyperdense cyst of the left kidney) and the examiner's 
notations (a right kidney hyperdensity cyst), as well as the 
related question of an actual current and chronic renal 
disorder, the Board finds it "necessary" under 38 U.S.C.A. 
§ 5103A(d) that the veteran be reexamined to more fully 
ascertain the nature and etiology of his claimed disorder.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
genitourinary examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
scarring of the kidney.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
possibly to include repeat radiological 
studies.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide commentary as to: (1) the exact 
location of any kidney scarring (e.g., 
left or right kidney); and (2) whether 
such scarring has resulted in any current 
and chronic renal disability.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any current and 
chronic disorder, if present, is 
etiologically related to the veteran's 
service-connected gunshot wound of Muscle 
Group XIX.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for a scar of the 
kidney should be readjudicated, with 
consideration of the revised provisions 
of 38 C.F.R. § 3.310.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


